Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 1 of 30 PageID #: 45




                              EXHIBIT 1
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 2 of 30 PageID #: 46



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; and JUSTIN                             20 Civ
  RODRIGUEZ, by his Next Friend JACKLYN
  ROMANOFF,
                                                            DECLARATION OF
  individually and on behalf of all others similarly        DEIRDRE D. VON DORNUM
  situated,

                          Petitioners,

                  -against-

  WARDEN DEREK EDGE,

                         Respondent.



         I, Deirdre D. von Dornum, an attorney duly admitted to practice in the Eastern District of

 New York, declare under penalty of perjury and pursuant to 28 U.S.C. § 1746:

         1.      I am the Attorney-in-Charge for the Eastern District of New York at the Federal

 Defenders of New York, Inc. (the “Federal Defenders”).

         2.      I submit this declaration upon personal knowledge in connection with this Class

 Action Petition Seeking Writ of Habeas Corpus.

 Efforts of the Federal Defenders to Address Impact of Coronavirus on Our Clients

         3.      Starting on March 4, 2020 and continuing to date, my office has engaged in

 extensive efforts to address the serious health risk posed by the spread of COVID-19 to medically

 vulnerable individuals confined at the Metropolitan Detention Center in Brooklyn (“MDC”) and

 other federal jails.




                                                  1
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 3 of 30 PageID #: 47



        4.     My office has consulted at length with representatives of the Federal Bureau of

 Prisons (“BOP”) to address how it will respond to the coronavirus outbreak and protect people at

 MDC and MCC. We initially requested that the BOP take the following measures:

               a. Make public the MDC’s plans and policies for preventing a coronavirus

                   outbreak and responding to detained people who contract coronavirus;

               b. Put in place a comprehensive testing protocol for inmates and staff;

               c. Increase sanitation and hygiene in the facility, including increased cleaning of

                   the housing units and making soap and tissues freely available to inmates;

               d. Provide for isolating anyone who tests positive for the coronavirus at a

                   hospital or other medical facility, not at the jail;

               e. Ensure that the jail is not locked down to social and legal visitors in response

                   to the epidemic so that lawyers and family members can have continued

                   access to their clients and loved ones; and

               f. Coordinate with the Courts and U.S. Attorneys’ Offices in advance to ensure

                   that only in extraordinary circumstances should any new arrestee be detained

                   at the jails during the epidemic, and no one should be admitted without

                   testing. (Attached hereto as Exhibit A is a true and complete copy of a string

                   of email correspondence including the March 8, 2020 Email of David Patton,

                   Executive Director, Federal Defenders of New York to Nicole McFarland,

                   Supervisory Attorney, MDC Brooklyn, and MDC Associate Warden Andy

                   Cruz).

        5.     For four days after these specific requests were made and repeated efforts were

 undertaken to engage the MDC in substantive discussion on this issue, the only response the



                                                  2
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 4 of 30 PageID #: 48



 Federal Defenders received was that our requests were “under consideration.” (See Exhibit A

 including a copy of the March 9, 2020 Email of Holly Pratesi, Attorney, MDC Brooklyn to David

 Patton).

        6.      On March 11, 2020, at the request of the Chief Judge of the Eastern District of New

 York, MDC Attorney Holly Pratesi and MDC Associate Warden Andy Cruz attended a special

 meeting of the EDNY Facilities Security Committee focused on coronavirus issues and discussed,

 for the first time, some of the issues raised by Federal Defenders. At that meeting Associate

 Warden Cruz indicated that the MDC was still receiving guidance from national BOP leadership

 as to how to handle the coronavirus epidemic. In response to specific questions, Associate Warden

 Cruz stated that:

                a. the facility could not make public its plans or protocols for coronavirus

                     because of security considerations;

                b. there was no testing protocol in place, except for the temperature readings of

                     those inmates being brought to court (by order of the Chief Judge) and the

                     facility did not anticipate having a testing protocol;

                c. staff were being asked to self-report if they had traveled to what were then the

                     designated hotspot countries or had been exposed to someone known to have

                     coronavirus;

                d. it was unclear if staff who presented with risk factors and were sent home

                     would be on paid or unpaid leave, because that is a national BOP decision;

                e. the MDC had placed soap in the lobby bathroom for visitors, intended to

                     provide a bar of soap to each inmate and to ask the inmate orderlies to




                                                   3
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 5 of 30 PageID #: 49



                    increase cleaning, but could not provide hand sanitizer to inmates, and neither

                    staff nor visitors would be allowed to bring in hand sanitizer;

                f. the MDC did not yet know where any inmate who tested positive would be

                    placed;

                g. the MDC did not believe it would be feasible to use the empty floors in the

                    East (or “old”) building of the MDC to house symptomatic or positive

                    inmates;

                h. the MDC did not intend to do a lockdown on social or legal visitation;

                i. the MDC would continue to accept new arrests;

                j. the MDC would screen new arrests for symptoms of COVID-19 and would

                    ask newly arriving inmates if they had traveled recently outside the United

                    States; and

                k. the MDC had no plans to move or segregate vulnerable inmates but would

                    make an effort to identify which inmates fell under the CDC’s definition of

                    vulnerable.

        7.      On March 12, 2020, the Federal Defenders followed up with additional questions

 to Ms. Pratesi and Associate Warden Cruz concerning the availability of professional sanitization,

 any effort to “cohort” vulnerable inmates, and whether the City or State Departments of Health

 would be contacted if an inmate was symptomatic for COVID-19.

        8.      On March 13, 2020, the Federal Defenders learned from an associated press report

 (https://www.nytimes.com/aponline/2020/03/13/us/poliotics/ap-us-virus-outbreak-federal-

 prisons.html) that all BOP facilities would be closed to legal and social visitation for the next 30

 days. The Federal Defenders and other defense counsel were subsequently specifically informed



                                                  4
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 6 of 30 PageID #: 50



 by email from Supervisory Attorney McFarland that MDC would be closed to legal visitation for

 this 30-day period. (Attached hereto as Exhibit B is a true and complete copy of a March 13, 2020

 email from Seth D. Eichenholtz, Deputy Chief, Civil Division, United States Attorney’s Office

 forwarding the email from Supervisory Attorney McFarland.)

        9.     Beginning on March 14, 2020 and continuing through March 19, 2020, Federal

 Defenders spoke to over a hundred clients by telephone. The clients uniformly observed that:

               a. there had been no change in sanitation practices at the facility;

               b. only some of the units had received the bars of soap;

               c. education on the symptoms of COVID-19 or how to curb its spread is limited

                    to posters on the walls and a 10 minute presentation on each unit to large

                    groups of inmates that consisted of reading from a CDC pamphlet that largely

                    advised to “Stay at home” and “Avoid gatherings”;

               d. no doctors came to the units to check on anyone; and

               e.   inmates understand that staff are being given temperature checks as they

                    entered the facility, but staff on the unit were not wearing gloves, masks, or

                    other protective gear in the facility.

        10.     On March 16, 2020, Federal Defenders made a formal request to the MDC that

 David Patton and I be allowed to tour the facility (and MCC New York) on a twice-weekly basis

 during the 30-day lockdown to monitor conditions, given the lack of legal and social access. We

 expressed concern about inaccurate information regarding inmate conditions that had been

 provided to Federal Defenders and the courts by the MDC during the prolonged lockdown during

 the blackout of the facility in the winter of 2019. (Attached as Exhibit C is a true and complete

 copy of a letter from David Patton to Nicole McFarland.) On March 17, 2020, the Warden of MCC



                                                   5
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 7 of 30 PageID #: 51



 denied this request as to both facilities. (Attached as Exhibit D is a true and complete copy of a

 March 17, 2020 letter from Warden M. Licon-Vitale to David Patton.)

         11.    On March 20, 2020, at a special teleconference regarding COVID-19 convened by

 the Chief Judge of the Southern District of New York, the Warden of MDC, Derek Edge stated

 that:

                a. 537 inmates at the MDC fell into categories identified by the CDC as

                   particularly vulnerable to COVID-19;

                b. the facility had 9 nasal swab test kits;

                c. one inmate had been swabbed at the facility and his test results came back

                   negative;

                d. two inmates had been sent to the hospital for testing: one was sent back

                   without being tested; the other was back in the facility and test results were

                   awaited; and

                e. staff were being screened for elevated temperatures as they entered the facility

                   and sent home if they had a temperature over 100.4 degrees Fahrenheit based

                   on a temporal thermometer.

         12.    On March 21, 2020, Federal Defenders learned from Twitter that an inmate at the

 MDC had tested positive; this was subsequently confirmed on the national BOP website.

 (https://twitter.com/bradlander/status/1241545847994753026;       https://www.bop.gov/resources/

 news/20200326_statement_from_director.jsp.) We immediately asked the MDC to inform us

 whether the inmate was hospitalized or being held at the facility and what steps were being taken

 to identify inmates and staff who had been exposed to the inmate who tested positive. The MDC

 informed Federal Defenders that the inmate was back at the facility in isolation in an unspecified



                                                  6
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 8 of 30 PageID #: 52



 location and that appropriate steps were being taken to identify inmates and staff who had been

 exposed to the inmate. The MDC stated that the unit on which the inmate who had tested positive

 had been housed would be locked down over the weekend, as would several other units, and the

 intake unit would undergo a “deep clean” before being re-opened to inmate movement.

        13.    From speaking to correctional staff and inmates housed on the unit adjacent to the

 one in which the inmate who tested positive had been housed, Federal Defenders has learned that:

               a. the inmate who tested positive had been housed on the “intake” unit on the 4th

                   floor of the institution for approximately one week before testing positive;

               b. at the time the inmate was admitted to the institution he had been

                   asymptomatic;

               c. the inmate developed symptoms within three days of his admission;

               d. during that time the inmate had been in contact with many inmates and staff

                   on the intake unit, as well as inmates from the MCC whom he had come into

                   contact with at the courthouse when first arrested;

               e. during that time other inmates from the intake unit, who would have been

                   exposed to the positive inmate, were transferred into other units within the

                   facility;

               f. no professional or staff cleaners sanitized the intake unit after the inmate

                   tested positive, but, instead the inmate orderlies on the adjacent unit were sent

                   to clean the intake unit with the same cleaning supplies they regularly use and

                   were provided insufficient gloves and masks;

               g. new inmates from other institutions who are in transit to their designated

                   facilities were added to the intake unit on March 20, 2020, the day before the



                                                 7
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 9 of 30 PageID #: 53



                     inmate on that unit tested positive;

                 h. inmates had been directed by executive staff to report other inmates who they

                     believed might be symptomatic;

                 i. inmates were fearful of reporting their own or others’ symptoms because they

                     had heard that if you were symptomatic you would be placed in “the box”;

                     and

                 j. no doctors had come to the unit adjacent to the intake unit to check on

                     inmates.

         14.     Federal Defenders has asked the MDC how the inmate who tested positive is being

 cared for, and how other symptomatic inmates are being checked on. Few details have been

 provided, but the facility has stated that the positive inmate and other symptomatic inmates are

 being held in single cells on a separate unit; doctors are checking on the positive inmate and other

 symptomatic inmates twice a day, taking temperature readings, and providing Tylenol. Federal

 Defenders has not been informed how many inmates are symptomatic, quarantined or isolated, in

 addition to the inmate who tested positive.

         15.     On March 24, 2020, MDC stated that it will continue to accept new inmates.

         16.     On March 25 and 26, 2020, Federal Defenders spoke to inmates from various units

 in the facility and learned that:

                 a. the female inmates are continuing to be asked to launder all inmate uniforms,

                     including those of the male inmates, and are concerned that this may include

                     uniforms from the intake unit, where the inmate tested positive;

                 b. no doctors have come to the female or male units. Medical staff only visit

                     inmates if the inmates volunteer that they have symptoms;



                                                   8
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 10 of 30 PageID #: 54



                 c. the phones and computers on the units are not being cleaned;

                 d. at mealtime, the inmates are directed to line up shoulder to shoulder;

                 e. a correctional officer who works on unit 62 was removed from the unit by a

                     supervisor after repeatedly coughing; and

                 f. inmates have heard that staff who work in the medical unit at MDC have

                     tested positive, but have not been officially notified of that.

         17.     On March 26, 2020, the Federal Defenders was informed by Congresswoman

  Nydia Velazquez’s office that three staff members at the MDC have tested positive and a number

  of others are symptomatic.

         18.     My office has submitted numerous bail applications in recent weeks to request that

  individuals confined at MDC be released to protect them from COVID-19 exposure and lessen the

  health risks to the jail population as the virus spreads.

         19.     On March 23, 2020, at the request of Chief Judge Mauskopf, we received a list

  generated by the facility of approximately 537 individuals confined at MDC whom the facility

  classified as “vulnerable” to COVID-19 within the CDC’s definition. As of March 27, 2020,

  Federal Defenders will have notified the lawyer for each of the 537 vulnerable inmates that the

  inmate has been so identified. A number of the inmates on the list are sentenced inmates designated

  to serve their sentence at the MDC; most of those inmates no longer have court-appointed lawyers.

  Federal Defenders is directly assisting these inmates.

         20.     On March 26, 2020, Federal Defenders wrote to the MDC Legal Department,

  identifying 11 vulnerable inmates who are already eligible for home confinement (because they

  are almost done serving their sentences) and urging the MDC to immediately evaluate these 11

  vulnerable inmates for release to the community, consistent with their statutory authority to do so



                                                     9
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 11 of 30 PageID #: 55



  and the urging of Attorney General Barr to the BOP to exercise this authority to prioritize inmates

  deemed vulnerable to COVID-19. (Attached as Exhibit E is a true and complete copy of a March

  26, 2020 Memorandum of The Attorney General, Regarding Prioritization of Home Confinement

  As Appropriate Response to COVID-19 Pandemic.)

         21.     No response has yet been received from the MDC.

         22.     I am familiar with the administrative remedy procedure at the MDC, which requires

  an inmate to obtain a “cop-out” (BP-8) form from the unit manager, complete and submit it, wait

  20 days to receive a response, then obtain a BP-9 form, complete and submit it, wait an additional

  20 days to receive a response, then obtain a BP-10 form, complete and submit it, wait 30 days to

  receive a response, and finally obtain a BP-11 form, complete and submit it and wait 40 days to

  receive a response. Given the rapidity with which COVID-19 is spreading in New York City and

  the vulnerability of so many of the inmates held at MDC Brooklyn, pursuing this lengthy process

  would be futile at best, in my view, particularly since, although it may be suited for resolving more

  administrative issues such as the calculation of telephone charges or the inability to access a

  Corrlinks email account, I have never seen it effectively used to obtain release of an inmate.

         23.     As detailed above, Federal Defenders has taken extensive and extraordinary

  measures in order to effect the release of vulnerable persons confined at MDC, and to mitigate the

  potential impact of a coronavirus outbreak in the facility. We have explored and attempted all the

  available avenues to protect our clients. However, Federal Defenders remains deeply concerned

  that our clients will be exposed, sickened, or potentially face serious illness or death because of

  MDC’s inadequate and slow response to this public health crisis, and its lack of medical facilities.




                                                   10
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 12 of 30 PageID #: 56



  Conditions at MDC that Create Risk of a Widespread Outbreak

         24.     I have been inside MDC on numerous occasions, including visiting each of the

  housing units, and am familiar with its physical layout and the living conditions in the facility.

         25.     There are approximately 1,700 people confined in MDC at this time.

         26.     Many people confined at MDC share small two-person cells originally designed for

  one person, with a shared toilet and sink. People continue to be double-celled as of today. Some

  people are confined in large, dormitory style settings with as many as 70 people sharing a large

  sleeping space and beds spaced only 3 to 5 feet apart.

         27.     People confined at MDC must frequently share or touch objects used by others.

  Toilets, sinks, and showers are shared, without disinfection between each use.

         28.     Phones and computer terminals are all shared by numerous people, without

  disinfection between each use.

         29.     Food preparation (by inmates) and service (by inmates) is communal with little

  opportunity for surface disinfection. Meals are eaten together in large groups.

         30.     No hand sanitizer is available to inmates at MDC.

         31.     Tissues are not readily available. Inmates use toilet paper to blow their noses.

         32.     Inmates are responsible for sanitizing the housing unit common areas, and

  frequently lack adequate cleaning supplies to do so. This practice continues to date.

         33.     Correctional staff who live in New York, New Jersey, and Pennsylvania are

  entering and leaving the facility every day and arrive and leave on a shift basis. Hand sanitizer is

  not available to staff even in non-inmate accessible areas. Each staff member can choose whether

  or not to wear gloves or a mask during his or her work with inmates. Not all are choosing to do so.




                                                   11
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 13 of 30 PageID #: 57



         34.     New inmates continue to arrive at MDC as recently as this week. These new

  inmates are screened only for fever and recent travel to designated hotspot countries.

  MDC is Not Educating or Sharing Information with People Confined at the Facility

         35.     The BOP has not informed people who are confined at MDC of the symptoms of

  COVID-19, or of how to prevent the spread of the infection, except through posters on the walls

  of the units and general exhortations to wash their hands and practice social distancing.

         36.     People who are at lower risk of becoming seriously ill from the virus are not

  separated from those who are at higher risk (because of age and/or pre-existing medical

  conditions). Instead, they are mixed together in open dorms or small two-man cells and locked

  together in those cells for at least 10 out of every 24 hours.

         37.     The facility has not informed the inmate population of what the protocol will be for

  symptomatic inmates. Absent a transparent protocol, inmates in correctional settings often fear

  they will be confined in solitary if they volunteer that they are symptomatic.

  MDC is Not Medically Equipped to Address a Coronavirus Outbreak

         38.     As of March 20, 2020, MDC had only nine COVID-19 test kits.

         39.     MDC currently has no ventilators.

         40.     MDC cannot intubate inmates on-site.

         41.     There is no separate medical unit or facility for ill inmates. Unlike many Federal

  Correctional Institutions and even Rikers’ Island, MDC has no physical space in which an ill

  inmate can convalesce that is separate from other inmates, warm, clean and has access to fresh

  water and regular hand-washing. MDC has declined to create a separate medical unit in the facility.

         42.     There are only three doctors available at MDC to care for all 1700 inmates. None

  of these doctors specialize in infectious diseases.



                                                    12
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 14 of 30 PageID #: 58




        J declare unJcr pen.ah)' of petJW)' that the fOf~ring is true and oor1et1

  Executed on:     fa~h 27. 2020
                 llrtk-lklyn.. NC\11•' Yor\
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 15 of 30 PageID #: 59




                               Exhibit A
Case     1:20-cv-01590-RPK-RLM Document):):&RURQDYLUXV3ODQQLQJ
                                                 1-4 Filed 03/27/20 Page 16 of 30 PageID #: 60

      -     5HSO\DOO _h         #    'HOHWH   -XQN _h   >                                                                    ;




        &ƌŽŵ͗,ŽůůǇWƌĂƚĞƐŝфŚƉƌĂƚĞƐŝΛďŽƉ͘ŐŽǀх
        ^ĞŶƚ͗DŽŶĚĂǇ͕DĂƌĐŚϬϵ͕ϮϬϮϬϱ͗ϰϮWD
        dŽ͗ĂǀŝĚWĂƩŽŶфĂǀŝĚͺWĂƩŽŶΛĨĚ͘ŽƌŐх
        ^ƵďũĞĐƚ͗ZĞ͗&t͗ŽƌŽŶĂǀŝƌƵƐWůĂŶŶŝŶŐ
        
        *RRGDIWHUQRRQ
        £
        ,XQGHUVWDQG\RXVHQWWKHEHORZHPDLOWR$VVRFLDWH:DUGHQ&UX]<RXUHPDLOKDVDOVREHHQSURYLGHGWRWKH
        UHPDLQGHURIWKHH[HFXWLYHVWDIIIRUFRQVLGHUDWLRQ

        7KDQN\RX
        +ROO\

        2ULJLQDOPHVVDJH
        )URP'DYLG3DWWRQ'DYLGB3DWWRQ#IGRUJ!
        'DWH30 *07
        7R$QG\&UX]DFUX]#ERSJRY!1LFROH0F)DUODQGQPFIDUODQG#ERSJRY!
        &F'HLUGUH9RQGRUQXP'HLUGUHB9RQGRUQXP#IGRUJ!-HQQLIHU%URZQ-HQQLIHUB%URZQ#IGRUJ!
        6XEMHFW&RURQDYLUXV3ODQQLQJ
        £

        !!!'DYLG3DWWRQ!!!
        1LFROH£DQG£$QG\

        , P£DVNLQJ£WKDW£\RX£PDNH£SXEOLF£WKH£0&&£DQG£0'&£SODQV£DQG£SROLFLHV£IRU£SUHYHQWLQJ£D£FRURQDYLUXV£RXWEUHDN£DQG£UHV
        SRQGLQJ£WR£GHWDLQHG£SHRSOH£ZKR£FRQWUDFW£FRURQDYLUXV££/HW£XV£NQRZ£\RXU£DYDLODELOLW\£WR£GLVFXVV£WKH£LVVXHV££:H£EHOLHY
        H£WKDW£DW£D£PLQLPXP£WKRVH£SODQV£DQG£SROLFLHV£VKRXOG£LQFOXGH



        £££££££$£FRPSUHKHQVLYH£WHVWLQJ£SURWRFRO

        £££££££0XFK£JUHDWHU£SUHFDXWLRQDU\£PHDVXUHV£ZLWK£UHVSHFW£WR£VDQLWDWLRQ£DQG£K\JLHQH£LQFOXGLQJ£IUHTXHQW£FOHDQLQJ£UHD
        G\£DYDLODELOLW\£RI£VRDS£DQG£WLVVXHV£ WKH£RSSRVLWH£RI£ZKDW£LV£RFFXUULQJ£DW£WKH£0&&£ULJKW£QRZ 

        £££££££$£SURYLVLRQ£IRU£TXDUDQWLQLQJ£DQ\RQH£ZKR£WHVWV£SRVLWLYH£IRU£WKH£FRURQDYLUXV£DW£D£KRVSLWDO£QRW£DW£WKH£MDLO


KWWSVPDLOIGRUJRZDSURMHFWLRQDVS[                                                                                         
Case     1:20-cv-01590-RPK-RLM Document):):&RURQDYLUXV3ODQQLQJ
                                                 1-4 Filed 03/27/20 Page 17 of 30 PageID #: 61
        £££££££$£SURYLVLRQ£WKDW£WKH£MDLOV£QRW£EH£ORFNHG£GRZQ£RU£FORVHG£RII£WR£RXWVLGHUV£RU£FRQVLGHUHG£LQ£WKHLU£HQWLUHW\£DV£SODFHV£
      -  5HSO\DOO _h    # 'HOHWH -XQN _h >
      RI£TXDUDQWLQH£DQG£SHUPLWWLQJ£ODZ\HUV£DQG£IDPLO\£PHPEHUV£DFFHVV£WR£WKHLU£FOLHQWV£DQG£ORYHG£RQHV                          ;

        £££££££&RRUGLQDWLRQ£ZLWK£WKH£&RXUWV£DQG£86£$WWRUQH\V £2IILFHV£WR£HQVXUH£WKDW£RQO\£LQ£H[WUDRUGLQDU\£FLUFXPVWDQFHV£VKR
        XOG£DQ\£QHZ£DUUHVWHH£EH£GHWDLQHG£DW£WKH£MDLOV£DQG£QR£RQH£VKRXOG£EH£DGPLWWHG£ZLWKRXW£WHVWLQJ

        7KDQNV
        'DYLG




KWWSVPDLOIGRUJRZDSURMHFWLRQDVS[                                                                                                
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 18 of 30 PageID #: 62




                               Exhibit B
Case                             5(LQIRUPDWLRQIURP0&&UHFRURQDYLUXVSURWRFROV
                  1:20-cv-01590-RPK-RLM Document      1-4 Filed 03/27/20 Page 19 of 30 PageID #: 63

      -    5HSO\DOO _h          #    'HOHWH   -XQN _h    >                                                                   ;


      5(LQIRUPDWLRQIURP0&&UHFRURQDYLUXVSURWRFROV

                   (LFKHQKROW]6HWK 86$1<( 6HWK(LFKHQKROW]#XVGRMJRY!
                                                                                                             -   5HSO\DOO _ h
                                                                                                          
                   6DW$0
                   'HLUGUH9RQGRUQXP +ROO\3UDWHVLKSUDWHVL#ERSJRY! DFUX]#ERSJRY &KHU\O3q



      ,QER[


          /DEHO3XUJH2OG0DLO \HDUV ([SLUHV$0



                   'RFXPHQWSGI
                   .%
                                                   h
      q6KRZDOODWWDFKPHQWV .% 'RZQORDG 

      ,ŝĂůů͕
      
      dŽƚŚĞĞǆƚĞŶƚŝƚŝƐŚĞůƉĨƵů͕ĂƩĂĐŚĞĚƉůĞĂƐĞĮŶĚĂĐŽƉǇŽĨƚŚĞŶŽƟĮĐĂƟŽŶĞͲŵĂŝůƚŚĂƚEŝĐŽůĞƐĞŶƚŽƵƚĂďŽƵƚƚŚŝƐƉŽůŝĐǇ͕
      ĂůŽŶŐǁŝƚŚƚŚĞďƵůůĞƟŶƚŚĂƚǁŝůůďĞƐĞŶƚƚŽŝŶŵĂƚĞƐ͘dŚĞDďƵůůĞƟŶŝƐŝĚĞŶƟĐĂů͕ĞǆĐĞƉƚŝƚǁŝůůƐĂǇDƌŽŽŬůǇŶŽŶ
      ƚŽƉ͘
      
      ͲͲͲ^ĞƚŚ
      
      !!!1LFROH0F)DUODQG30!!!
      (IIHFWLYHLPPHGLDWHO\OHJDOYLVLWVZLOOEHVXVSHQGHGIRUGD\VDWZKLFKWLPHWKHVXVSHQVLRQZLOOEHUHHYDOXDWHG£
      &DVHE\FDVHDSSURYDODWWKHORFDOOHYHODQGFRQILGHQWLDOOHJDOFDOOVZLOOEHDOORZHGLQRUGHUWRHQVXUHDFFHVVWR
      FRXQVHO£
      £
      7KLVDSSOLHVWR0'&%URRNO\QDQG0&&1<DQGDFURVVWKH%23
      £
      ,DPDWWDFKLQJDFRS\RIWKHPHVVDJHJRLQJWRLQPDWHVDWERWKLQVWLWXWLRQV£
      
      
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      ^ĞƚŚ͘ŝĐŚĞŶŚŽůƚǌ
      ĞƉƵƚǇŚŝĞĨ͕ŝǀŝůŝǀŝƐŝŽŶ
      hŶŝƚĞĚ^ƚĂƚĞƐƩŽƌŶĞǇ͛ƐKĸĐĞ
      ĂƐƚĞƌŶŝƐƚƌŝĐƚŽĨEĞǁzŽƌŬ
      ϮϳϭĂĚŵĂŶWůĂǌĂĂƐƚ͕ϳƚŚ&ůŽŽƌ

      ƌŽŽŬůǇŶ͕EĞǁzŽƌŬϭϭϮϬϭ
      dĞůĞƉŚŽŶĞ͗;ϳϭϴͿϮϱϰͲϳϬϯϲ
      &Ăǆ͗;ϳϭϴͿϮϱϰͲϳϰϴϵ

      
      &ƌŽŵ͗ĞŝƌĚƌĞsŽŶĚŽƌŶƵŵфĞŝƌĚƌĞͺsŽŶĚŽƌŶƵŵΛĨĚ͘ŽƌŐх
      ^ĞŶƚ͗&ƌŝĚĂǇ͕DĂƌĐŚϭϯ͕ϮϬϮϬϭϮ͗ϮϮWD
      dŽ͗ŝĐŚĞŶŚŽůƚǌ͕^ĞƚŚ;h^EzͿф^ŝĐŚĞŶŚŽůƚǌΛƵƐĂ͘ĚŽũ͘ŐŽǀх͖,ŽůůǇWƌĂƚĞƐŝфŚƉƌĂƚĞƐŝΛďŽƉ͘ŐŽǀх͖ĂϭĐƌƵǌΛďŽƉ͘ŐŽǀ͖
KWWSVPDLOIGRUJRZDSURMHFWLRQDVS[                                                                                           
Case                             5(LQIRUPDWLRQIURP0&&UHFRURQDYLUXVSURWRFROV
                  1:20-cv-01590-RPK-RLM Document      1-4 Filed 03/27/20 Page 20 of 30 PageID #: 64
      ŚĞƌǇůWŽůůĂŬфĐŚĞƌǇůͺƉŽůůĂŬΛŶǇĞĚ͘ƵƐĐŽƵƌƚƐ͘ŐŽǀх͖>ŝĨƐŚŝƚǌ͕ůůŽŶ;h^EzͿф>ŝĨƐŚŝƚǌΛƵƐĂ͘ĚŽũ͘ŐŽǀх
      -   5HSO\DOO _h    # 'HOHWH -XQN _h >
      Đ͗DŝĐŚĞůůĞ'ĞůĞƌŶƚфDŝĐŚĞůůĞͺ'ĞůĞƌŶƚΛĨĚ͘ŽƌŐх͖ĂǀŝĚWĂƩŽŶфĂǀŝĚͺWĂƩŽŶΛĨĚ͘ŽƌŐх                                 ;
      ^ƵďũĞĐƚ͗ZĞ͗ŝŶĨŽƌŵĂƟŽŶĨƌŽŵDƌĞĐŽƌŽŶĂǀŝƌƵƐƉƌŽƚŽĐŽůƐ
      
      ^ĞƚŚͲƚŚĂŶŬƐ͘KŶĞŵŽƌĞŝŵŵĞĚŝĂƚĞƌĞƋƵĞƐƚ͗ĂŶǁĞĂƌƌĂŶŐĞĨŽƌƚŚĞǀŝĚĞŽĐŽŶĨĞƌĞŶĐŝŶŐĞƋƵŝƉŵĞŶƚĂƚDƚŽďĞ
      ƚĞƐƚĞĚƚŽĚĂǇŽƌDŽŶĚĂǇƚŽƐĞĞŝĨŝƚǁŝůůĐŽŶŶĞĐƚǁŝƚŚƚŚĞĐŽƵƌƚŚŽƵƐĞĂŶĚǁŝƚŚƉƌŽďĂƟŽŶ͍KŶƚŚĞĐŽƵƌƚŚŽƵƐĞĞŶĚ/
      ƚŚŝŶŬŽƵŐWĂůŵĞƌǁŽƵůĚďĞƉĞƌƐŽŶƚŽĐŽŽƌĚŝŶĂƚĞƚŚƌŽƵŐŚĂŶĚƚŚĞŶZŽďĂƉĞƌƐĂƚWƌŽďĂƟŽŶ͘
      
      ĞŝƌĚƌĞ͘ǀŽŶŽƌŶƵŵ
      ƩŽƌŶĞǇͲŝŶͲŚĂƌŐĞ
      &ĞĚĞƌĂůĞĨĞŶĚĞƌƐŽĨEĞǁzŽƌŬ
      ;ϳϭϴͿϯϯϬͲϭϮϭϬ
      



      KŶ&ƌŝ͕DĂƌϭϯ͕ϮϬϮϬĂƚϭϬ͗ϰϲDͲϬϰϬϬ͕ΗŝĐŚĞŶŚŽůƚǌ͕^ĞƚŚ;h^EzͿΗф^ĞƚŚ͘ŝĐŚĞŶŚŽůƚǌΛƵƐĚŽũ͘ŐŽǀхǁƌŽƚĞ͗

          dŚĂŶŬƐĨŽƌƚŚŝƐůŝƐƚĞŝĚƌĞ͘/͛ǀĞĂůƌĞĂĚǇĚŝƐĐƵƐƐĞĚƐŽŵĞŽĨƚŚĞƐĞŝƐƐƵĞƐǁŝƚŚKW͕ǁŝůůůŽŽŬŝŶƚŽƚŚĞŽƚŚĞƌƐ͕ĂŶĚǁĞ͛ůů
          ŚĂǀĞĂŶƵƉĚĂƚĞĨŽƌŽƵƌĐĂůůŽŶdƵĞƐĚĂǇ͘
          
          dŚĂŶŬƐ͕
          ^ĞƚŚ
          
          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          ^ĞƚŚ͘ŝĐŚĞŶŚŽůƚǌ
          ĞƉƵƚǇŚŝĞĨ͕ŝǀŝůŝǀŝƐŝŽŶ
          hŶŝƚĞĚ^ƚĂƚĞƐƩŽƌŶĞǇ͛ƐKĸĐĞ
          ĂƐƚĞƌŶŝƐƚƌŝĐƚŽĨEĞǁzŽƌŬ
          ϮϳϭĂĚŵĂŶWůĂǌĂĂƐƚ͕ϳƚŚ&ůŽŽƌ

          ƌŽŽŬůǇŶ͕EĞǁzŽƌŬϭϭϮϬϭ
          dĞůĞƉŚŽŶĞ͗;ϳϭϴͿϮϱϰͲϳϬϯϲ
          &Ăǆ͗;ϳϭϴͿϮϱϰͲϳϰϴϵ


          
          &ƌŽŵ͗ĞŝƌĚƌĞsŽŶĚŽƌŶƵŵфĞŝƌĚƌĞͺsŽŶĚŽƌŶƵŵΛĨĚ͘ŽƌŐх
          ^ĞŶƚ͗&ƌŝĚĂǇ͕DĂƌĐŚϭϯ͕ϮϬϮϬϭϬ͗ϰϮD
          dŽ͗ŝĐŚĞŶŚŽůƚǌ͕^ĞƚŚ;h^EzͿф^ŝĐŚĞŶŚŽůƚǌΛƵƐĂ͘ĚŽũ͘ŐŽǀх͖,ŽůůǇWƌĂƚĞƐŝфŚƉƌĂƚĞƐŝΛďŽƉ͘ŐŽǀх͖ĂϭĐƌƵǌΛďŽƉ͘ŐŽǀ͖
          ŚĞƌǇůWŽůůĂŬфŚĞƌǇůͺWŽůůĂŬΛŶǇĞĚ͘ƵƐĐŽƵƌƚƐ͘ŐŽǀх͖>ŝĨƐŚŝƚǌ͕ůůŽŶ;h^EzͿф>ŝĨƐŚŝƚǌΛƵƐĂ͘ĚŽũ͘ŐŽǀх
          Đ͗DŝĐŚĞůůĞ'ĞůĞƌŶƚфDŝĐŚĞůůĞͺ'ĞůĞƌŶƚΛĨĚ͘ŽƌŐх͖ĂǀŝĚWĂƩŽŶфĂǀŝĚͺWĂƩŽŶΛĨĚ͘ŽƌŐх
          ^ƵďũĞĐƚ͗ŝŶĨŽƌŵĂƟŽŶĨƌŽŵDƌĞĐŽƌŽŶĂǀŝƌƵƐƉƌŽƚŽĐŽůƐ
          
          :ƵƐƚŇĂŐŐŝŶŐĚŝīĞƌĞŶĐĞƐďĞƚǁĞĞŶǁŚĂƚŶĚǇĂŶĚ,ŽůůǇŝŶĚŝĐĂƚĞĚǁĞƌĞƚŚĞĐƵƌƌĞŶƚDƉůĂŶƐĂƐŽĨŽƵƌŵĞĞƟŶŐ͕
          ĂŶĚǁŚĂƚƚŚĞDǁĂƌĚĞŶĂŶĚEŝĐŽůĞDĐ&ĂƌůĂŶĚŝŶĚŝĐĂƚĞĚƚŽ:DĐDĂŚŽŶĂƌĞƚŚĞĐƵƌƌĞŶƚDƉůĂŶƐĂƐŽĨ
          ǇĞƐƚĞƌĚĂǇ͗
          
              ͲŶŽƵƚƐŝĚĞƐĂŶŝƚĂƟŽŶĐŽŵƉĂŶǇŚĂƐďĞĞŶŚŝƌĞĚƚŽƐĂŶŝƟǌĞƚŚĞĞŶƟƌĞĮƌƐƚŇŽŽƌŽĨƚŚĞĨĂĐŝůŝƚǇƚŚŝƐǁĞĞŬĞŶĚ͘
              Ͳ'ŽŐŐůĞƐ͕ŐůŽǀĞƐĂŶĚŵĂƐŬƐŚĂǀĞďĞĞŶŽƌĚĞƌĞĚĨŽƌƉĂƌƟĐƵůĂƌƐƚĂī͘;hŶĐůĞĂƌǁŚĞŶƚŚĞƐĞǁŝůůĂƌƌŝǀĞͿ
              ͲdŚĞǇŚĂǀĞŽƌĚĞƌĞĚƚǁŽƐƉƌĂǇƐĂŶŝƟǌŝŶŐŵĂĐŚŝŶĞƐƚŽƵƐĞŝŶƐŽĐŝĂůĂŶĚůĞŐĂůǀŝƐŝƟŶŐĂƌĞĂƐŽŶĐĞĂĚĂǇ͘
                       ;^ƚĂƌƟŶŐŶĞǆƚǁĞĞŬͿ
              ͲdŚĞǇŚĂǀĞďĞĞŶĂƵƚŚŽƌŝǌĞĚďǇKWƚŽŽƌĚĞƌĂůĐŽŚŽůďĂƐĞĚƐĂŶŝƟǌĞƌĨŽƌǀŝƐŝƚŽƌƐĂŶĚŝŶŵĂƚĞƐ͘;KŶ
                       ďĂĐŬŽƌĚĞƌͿ
KWWSVPDLOIGRUJRZDSURMHFWLRQDVS[                                                                                              
Case                              5(LQIRUPDWLRQIURP0&&UHFRURQDYLUXVSURWRFROV
                   1:20-cv-01590-RPK-RLM Document      1-4 Filed 03/27/20 Page 21 of 30 PageID #: 65
                Ͳ/ŶƚĞƌƉƌĞƚĞƌƐĐĂŶďƌŝŶŐŝŶd^ͲƐŝǌĞĚŚĂŶĚƐĂŶŝƟǌĞƌ
      -       5HSO\DOO       _h    # 'HOHWH -XQN _h >
                Ͳ/ĨƐŽŵĞŽŶĞŝƐƐǇŵƉƚŽŵĂƟĐ͕ƚŚĞǇǁŝůůŝŵŵĞĚŝĂƚĞůǇĐĂůůƚŚĞĞƉĂƌƚŵĞŶƚŽĨ,ĞĂůƚŚ                     ;
                ͲdŚĞǇĂƌĞĐŽŚŽƌƟŶŐĂůůŚŝŐŚͲƌŝƐŬ;ŽůĚĞƌƚŚĂŶϱϱ͕ƚŚŽƐĞǁŝƚŚĐŚƌŽŶŝĐŝůůŶĞƐƐĞƐͿŽŶƚŚĞϭϭƚŚŇŽŽƌ͘
          
          
          
          
          ĞŝƌĚƌĞ͘ǀŽŶŽƌŶƵŵ
          ƩŽƌŶĞǇͲŝŶͲŚĂƌŐĞͮEz
          &ĞĚĞƌĂůĞĨĞŶĚĞƌƐŽĨEĞǁzŽƌŬ
          ;ϳϭϴͿϯϯϬͲϭϮϭϬ
          ĞŝƌĚƌĞͺsŽŶĚŽƌŶƵŵΛĨĚ͘ŽƌŐ
          




KWWSVPDLOIGRUJRZDSURMHFWLRQDVS[                                                                                      
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 22 of 30 PageID #: 66




                               Exhibit C
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 23 of 30 PageID #: 67




  Federal Defenders                                          52 Duane Street -10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


   David Patton
  Executive Director and
    Attorney-in-Chief




                                           March 16, 2020

  VIA EMAIL

  Nicole McFarland
  Holly Pretasi
  MCC/MDC Legal Counsel

  Re: Federal Defender Access to the MCC and MDC

  Dear Nicole and Holly:

          I write in response to Friday’s announcement that the BOP was immediately instituting a
  30-day suspension of social and legal visiting at all federal detention facilities, including the
  MCC in Manhattan and the MDC in Brooklyn, with the possibility of a renewed suspension in
  30 days’ time. As you know, the Federal Defenders have tried to engage with the BOP about its
  plans to prevent and contain a COVID-19 outbreak at the MCC and MDC, and expressed
  specific concerns about treating those facilities entirely as places of “quarantine” and cutting
  inmates off from their lawyers and loved ones as a result. The BOP’s recently announced plans
  are exactly what we feared. Although we appreciate the severity of the health risks that COVID-
  19 poses, it appears that the BOP has not considered alternative ways in which it can protect the
  health of inmates and facility staff while respecting inmates’ constitutional rights.

          Shutting down visitation not only directly burdens these rights, but also puts inmates at
  risk of additional harm. During recent lockdown periods, inmates have been denied warm food,
  fresh drinking water, adequate medical treatment, and the ability to engage in even minimal
  hygiene. And without regular access to their counsel, inmates lose the primary means of
  addressing these issues in real time.

           The BOP has further frustrated the Federal Defenders’ efforts to help their clients through
  such crises by providing the Defenders’ and other stakeholders inaccurate or incomplete
  information. For instance, less than two weeks ago, after shutting down the MCC in response to
  a tip that a corrections officer had smuggled a gun into the facility, the BOP moved more than
  150 inmates to FCI Otisville. Warden Licon-Vitale informed both the Federal Defenders and
  Chief Judge McMahon that none of the transferred inmates was a pre-trial detainee, but rather all
  were designated inmates who were in holding status at the MCC. In fact, the majority of the
  transferees were pre-trial detainees, and several had impending court appearances that had to be
  cancelled as a result of their transfer.
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 24 of 30 PageID #: 68
  Nicole McFarland/Holly Pratesi                                       March 16, 2020
  Re: Federal Defenders’ Access to MCC/MDC



          In addition, BOP officials informed the Federal Defenders that inmates were receiving
  necessary medical treatment, provided one hot meal a day, and permitted to shower, in line with
  BOP policy. Yet, scores of inmates with no relationship to one another reported the exact
  opposite. Certain inmates did not receive medications, including for anemia, AIDS and diabetes,
  many reported receiving only cold (and in some cases frozen) food for days on end, and others
  went almost a week without fresh drinking water, a shower or change of clothing. For twelve
  days, menstruating women had one pair of underwear and no hygiene products, and were told by
  corrections officers to “stuff tissue up there.”

          The Federal Defenders uncovered similar misstatements by BOP leadership in the
  aftermath of the electrical fire that resulted in the cancellation of visiting at the MDC in February
  2019. Then-Warden Herman Quay represented to court officials that inmates had not been
  confined to their cells, that neither heat nor hot water had been impacted, that inmates continued
  receiving hot meals, and that there had been no disruption of medical care. Yet when Chief Judge
  Irizarry issued an administrative order permitting Deirdre von Dornum, Attorney-in-Charge for
  the Federal Defenders in the Eastern District, to access the facility, the reality that Ms. von
  Dornum and U.S. Attorney Investigator John Ross discovered was markedly different than what
  Warden Quay had reported. Cells were pitch black, and a guard informed Ms. von Dornum that
  some inmates had not been allowed outside of their cells for a week. Other inmates had not
  received hot food for days, and the facility was painfully cold, causing BOP officers to wear
  multiple layers while inmates suffered in short-sleeved shirts and light cotton pants. Many
  inmates reported not receiving prescriptions, and others said that they had requested, but not
  received, medical attention, including for open wounds, which Ms. von Dornum and Mr. Ross
  observed first-hand.

          We have deep concerns about what the over 2000 inmates at the MCC and MDC are
  experiencing. We intend to play a constructive role in helping the BOP navigate the challenges
  that COVID-19 presents, while continuing to demand that the rights of our clients and other
  inmates at the MCC and MDC are respected. It is our understanding that this is exactly what the
  BOP expects of us. In fact, the government has represented to at least one Southern District
  judge that it thinks that it “makes sense to have [the Federal Defenders] continue to be . . . the
  point people for discussion” about the BOP’s plans relating to COVID-19. Tr. at 15, United
  States v. Holloway, No. 20 Cr. 126 (S.D.N.Y. Mar. 12, 2020) (conference before Hon. Laura
  Taylor Swain).
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 25 of 30 PageID #: 69
  Nicole McFarland/Holly Pratesi                                      March 16, 2020
  Re: Federal Defenders’ Access to MCC/MDC



          To perform this role effectively, the Federal Defenders request that Deirdre von Dornum
  and I be permitted to tour the MCC and MDC, and speak with inmates in all units, on a twice-a-
  week basis, for the duration of the current 30-day shutdown. We are prepared to take the same
  health precautions as corrections officers who continue to work in the facilities, as well as any
  additional measures medically necessary to protect the health of inmates and staff, as well as our
  own health.

         I ask that you respond to this request no later than noon on Tuesday, March 17.

                                               Yours truly,

                                               /s
                                               David E. Patton


  cc:    Jeff Oestericher, Chief, Civil Division (SDNY)
         Seth Eichenholtz, Deputy Chief, Civil Division (EDNY)
         Adam Johnson, BOP Regional Counsel
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 26 of 30 PageID #: 70




                               Exhibit E
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 27 of 30 PageID #: 71



                               <@ffite of t~e 1\ttorntl;! ~rneral
                                     Bnsqingtnn, ID. QI. 20530


                                                 March 26, 2020


  MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS


  FROM:                  THEATTORNEYGENERAL                   (Jf~
  SUBJECT:               Prioritization of Home Confinement As Appropriate in Response to
                         COVID-1 9 Pandemic



          Thank you fo r your tremendous service to our nation during the present crisis. The current
  situation is challenging for us all, but I have great confidence in the ability of the Bureau of Prisons
  (BOP) to perform its critical mission during these difficult times. We have some of the best-run
  prisons in the world and I am confident in our ability to keep inmates in our prisons as safe as
  possible from the pandemic currently sweeping across the globe. At the same time. there are some
  at-risk inmates who are non-vio lent and pose minimal likelihood of recidivism and who might be
  safer serving their sentences in home confinement rather than in BOP fac ilities. I am issu ing this
  Memorandum to ensure that we utilize home confinement, where appropriate, to protect the health
  and safety of BOP personnel and the people in our custody.

  I.     TRANSFER  OF    INMATES  TO HOME      CONFINEMENT                                     WHERE
         APPROPRIATE TO DECREASE THE RISKS TO THEIR HEALTH

          One of BOP's tools to manage the prison population and keep inmates safe is the ability to
  grant certain eligible prisoners home confinement in certain c ircumstances. I am hereby directing
  you to prioritize the use of your various statutory authorities to grant home confinement fo r inmates
  seeking transfer in connection with the ongoi ng COVID-1 9 pandemic. Many inmates wil l be safer
  in BOP faci lities where the population is controlled and there is ready access to doctors and
  medical care. But for some e ligible inmates, home confinement might be more effective in
  protecting their health.

          In assessing which inmates should be granted home confinement pursuant to this
  Memorandum, you are to consider the totality of circumstances for each individual inmate, the
  statutory requirements for home confinement, and the following non-exhaustive list of
  discretionary factors:

         •   The age and vulnerability of the inmate to COVID-1 9, in accordance with the Centers
             for Disease Control and Prevention (CDC) guidelines;
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 28 of 30 PageID #: 72
  Memorandum from the Attorney General                                                           Page 2
  Subject: Department of Justice COVID-1 9 Hoarding and Price Gouging Task Force


         •   The security level of the facility currently holding the inmate, with priority given to
             inmates residing in low and minimum security facilities;

         •   The inmate's conduct in prison, with inmates who have engaged in violent or gang-
             related activity in prison or who have incurred a BOP violation within the last year not
             receiving priority treatment under this Memorandum;

         •   The inmate's score under PATTERN, with inmates who have anything above a
             minimum score not receivin g priority treatment under this Memorandum;

         •   Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
             recidivism and maximize public safety, including verification that the conditions under
             which the inmate would be confined upon release would present a lower risk of
             contracting COVID-1 9 than the inmate would face in his or her BOP facility;

         •   The inmate's crime of conviction, and assessment of the danger posed by the inmate to
             the community. Some offenses, such as sex offenses, will render an inmate ineligible
             for home detention. Other serious offenses should weigh more heavily against
             consideration for home detention.

          In addition to considering these factors, before granting any inmate discretionary release,
  the BOP Medical Director, or someone he designates, will, based on CDC guidance, make an
  assessment of the inmate ' s risk factors for severe COVID-1 9 illness, risks of COVID-1 9 at the
  inmate' s prison faci lity, as well as the risks of COVID- 19 at the location in which the inmate seeks
  home confinement. We should not grant home confinement to inmates when doing so is likely to
  increase their risk of contracting COVID-1 9. You should grant home confi nement only when BOP
  has determined-based on the totality of the circumstances for each individual inmate-that
  transfer to home confinement is likely not to increase the inmate' s risk of contracting COVID-19.

  II.    PROTECTING THE PUBLIC

            While we have an obli gation to protect BOP personnel and the people in BOP custody, we
  also have an obligation to protect the public. That means we cannot take any risk of transferring
  inmates to home confinement that will contribute to the spread of COVID-1 9, or put the p ublic at
  risk in other ways. I am therefore directing you to place any inmate to whom you grant home
  confinement in a mandatory 14-day quarantine period before that inmate is discharged from a BOP
  faci lity to home confinement. Inmates transfened to home confinement under this prioritized
  process should also be subject to location monjtoring services and, where a court order is entered,
  be subj ect to supervised release.

          We must do the best we can to minimize the risk of COVID-1 9 to those in our custody,
  while also minjmizing the risk to the public. I thank you for your service to the country and
  assistance in implementing this Memorandum.
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 29 of 30 PageID #: 73




                               Exhibit D
Case 1:20-cv-01590-RPK-RLM Document 1-4 Filed 03/27/20 Page 30 of 30 PageID #: 74
                                          U.S. Department of Justice

                                                        Federal Bureau of Prisons

                                                        Metropolitan Co"ectional Center

                                                        J50Parlc Row
                                                        New York, NY /0007


                                                        March 17, 2020

   David Patton
   Executive Director
   Federal Defenders of New York, Inc.
   52 Duane Street - 10th Floor
   New York, NY 10007

   RE:    Federal Defender Access to the MCC and MDC

   Dear Mr. Patton:

         We are writing in response to your March 16, 2020, letter in which you request that you
   and Ms. Deirdre von Domum be permitted to tour MCC New York and MDC Brooklyn.

          In accordance with the Federal Bureau of Prisons' March 13, 2020, National Measures,
   your request to tour the institutions was sent to the Federal Bureau of Prisons' Central Office for
   review. After review, your request to tour the institutions was denied.

            MCC New York and MDC Brooklyn will continue to keep your office apprised of any
   appropriate developments concerning their COVID-19 response. Your request to tour the
   institutions may be revisited at a later date.

                                                        Sincerely,




                                                          . Licon-Vitale
                                                         Warden
                                                         MCC New York


                                                                        --

                                                                     oklyn
